DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephenson, Cynthia on 08/05/2021 and 08/06/2021.

1. (Currently amended) A mobile terminal capable of obtaining information provided from a server, the mobile terminal comprising:
a processor;
	a communication interface capable of communicating with, via a first communication path using short-range wireless communication, an associated terminal placed in one of a plurality of areas, the associated terminal being an area terminal placed in the area rented out and used by a user of the mobile terminal among the plurality of areas, and the associated terminal being a terminal associated with the mobile terminal; and
	a display; wherein
	the processor is configured to
		receive, from the server, service information, the service information comprising first information and second information different from the first information, 
		determine whether the communication interface is able to communicate with the 
		when the communication interface is determined to be able to communicate with the associated terminal via the first communication path, control the display to display the first information as the service information, [[and]]
		when the communication interface is determined to be unable to communicate with the associated terminal via the first communication path, control the display to display the second information as the service information, and
		obtain the second information from the associated terminal via the first communication path while the communication interface is determined to be able to communicate with the associated terminal via the first communication path.

2. (Canceled) 

3. (Previously presented) The mobile terminal according to claim 1, wherein the processor is further configured to obtain the second information from the server via a second communication path that is a communication path different from the first communication path.

4. (Previously presented) The mobile terminal according to claim 1, wherein the processor is further programmed to:
	transmit identification information identifying the mobile terminal to a reception terminal that associates the associated terminal with the mobile terminal.

5. (Previously presented) The mobile terminal according to claim 1, wherein

	the processor is further configured to receive an operation of changing a state of the equipment.

6. (Previously presented) The mobile terminal according to claim 5, wherein the processor is further configured to, when the communication interface is determined to be unable to communicate with the associated terminal via the first communication path, transmit using the communication interface operation information indicating an operation received to the associated terminal via a second communication path different from the first communication path.

7. (Previously presented) The mobile terminal according to claim 5, wherein the processor is further configured to control the display to display an operation menu of the equipment.

8. (Previously presented) The mobile terminal according to claim 7, wherein the processor is further configured to change the operation menu of the equipment displayed on the display depending on whether or not the communication interface is determined to be able to communicate with the associated terminal via the first communication path.

	9. (Canceled)

10. (Original) The mobile terminal according to claim 1, wherein the area terminal is a remote control of equipment placed in the area.


	the mobile terminal automatically starts communication with the associated terminal when detecting that the mobile terminal is located within a range in which the mobile terminal can wirelessly communicate with the associated terminal.

12. (Original) The mobile terminal according to claim 1, wherein the first information includes information required when a user of the mobile terminal is in the area in which the associated terminal is placed, and the second information includes information required when the user is not in the area in which the associated terminal is placed.

13. (Currently amended) An information providing system comprising:
	a server;
	a plurality of area terminals placed in corresponding ones of a plurality of areas that can be rented out and used for a predetermined period, and
	a mobile terminal that is capable of obtaining information provided from the server and is owned by a user who rents out and uses one of the plurality of areas, wherein
	the mobile terminal further comprises 
		a processor:
		a communication interface capable of communicating with, via a first communication path using short-range wireless communication, an associated terminal in one of the plurality of areas, the associated terminal being placed in the one of the plurality of areas, being a terminal associated with the mobile terminal, and being one of the plurality of area terminals; and
		a display; wherein
		the processor is configured to
		receive, from the server, service information, the service information being 
		determine whether the communication interface is able to communicate with the associated terminal via the first communication path; 
		when the communication interface is determined to be able to communicate with the associated terminal via the first communication path, control the display to display the first information as the service information, and when the communication interface is determined to be unable to communicate with the associated terminal via the first communication path, control the display to display the second information as the service information, and
	obtain the second information from the associated terminal via the first communication path while the communication interface is determined to be able to communicate with the associated terminal via the first communication path.

14. (Original) The information providing system according to claim 13, further comprising:
	a reception terminal that associates one of the plurality of area terminals with the mobile terminal.

15. (Previously presented) The information providing system according to claim 14, wherein
	the reception terminal transmits, to the associated terminal, identification information of the mobile terminal or identification information of a user of the mobile terminal, and
	the associated terminal includes a display capable of displaying the identification information of the mobile terminal or the identification information of a user of the mobile terminal.

Allowability Notice
In view of amended claims and search, Claims 1, 3 - 8, 10 -15 are allowed.
The following is an examiner’s statement of reasons for allowance: Todasco (US 20150348049 A1) in view of Drance (US 20200302345 A1) is considered as the most relevant document in the prior art, which discloses 
a mobile terminal capable of obtaining information provided from a server, the mobile terminal comprising: (See Todasco Fig. 1, [0025])
a processor; (See Todasco Fig. 10)
	a communication interface (See Todasco Fig. 10) capable of communicating with, via a first communication path using short-range wireless communication (See Todasco Fig. 1, [0032]), an associated terminal (See Todasco Fig. 1, [0045]) placed in one of a plurality of areas (See Todasco Fig. 1, [0043]), the associated terminal being an area terminal placed in the area rented out and used by a user of the mobile terminal among the plurality of areas (See Todasco Fig. 1, [0043]), and the associated terminal being a terminal associated with the mobile terminal; and (See Todasco Fig. 1, [0033])
	a display; wherein
	the processor is configured to
		receive, from the server (See Todasco Fig. 1, [0034]), service information, (See Todasco  Figs. 3 and 4, [0075]) the service information comprising first information and second information different from the first information,  (See Todasco Fig. 1, [0037]) (See Drance Figs. 4A and 4B, [0040] , Fig. 6 [0052][0053], and Fig. 11 [0067])
		determine whether the communication interface is able to communicate with the associated terminal via the first communication path; (See Todasco Fig. 6, [0087])
		when the communication interface is determined to be able to communicate with the associated terminal via the first communication path, control the display to display the first information as the service information, (See Todasco Fig. 6, [0087]) (See Drance Fig. 7, [0057])
		when the communication interface is determined to be unable to communicate with the associated terminal via the first communication path, control the display to display the second information as the service information, and (See Todasco Fig. 6, [0087]) (See Drance  Fig. 11, [0067])
Todasco in view of Drance does not disclose the technical features in Claims 1 and 13 of obtain the second information from the associated terminal via the first communication path while the communication interface is determined to be able to communicate with the associated terminal via the first communication path.
Todasco in view of Drance discloses obtain the first information from the associated terminal via the first communication path while the communication interface is determined to be able to communicate with the associated terminal via the first communication path (See Todasco [0017]), but not the second information.
Deros (US 20190342942 A1) discloses obtain the second information from the server while the communication interface is determined to be UNable to communicate with the associated terminal via the first communication path (See Deros [0019][0100]),but not from associated terminal via the first communication path and not while . . . able to communicate.
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644